DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 10-13, 15, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De’Longhi.
There is disclosed in De’Longhi a machine for the preparation of beverages, comprising a hydraulic circuit including: a brewing unit (porta filter); a water tank 5; a pump 3 having its inlet connected in fluid communication with the water tank and its outlet or delivery connected in fluid communication with the brewing unit; a heating device 7 for heating water forced by the pump towards the brewing unit; a device 1 for self-priming, the device including a hollow housing structure having an inlet 2 in fluid communication with the outlet or delivery of the pump and an .
Allowable Subject Matter
Claims 5, 6, 9 and 17 are allowed.
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that the seal member 11, 15 of De’Longhi is not intended to be passed through by air. Applicant states that the air from the pump is expelled through the passage 18 of self-priming device 1. 
It should be noted that passage 18 feeds into seal member 11, 15 where it is apparently passed to conduit 10 and then onto vessel 5. This 
Applicant argues that the seal member of De’Longhi is not formed with a material permeable to water and air. 
The spillage member (seal member) 11 is formed from silicone member 15 which has opposed sidewalls and a central opening, the opening allowing the passage of air and water. It is this opening that allows the seal member to be permeable to water and air.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


/REGINALD ALEXANDER/
Examiner
Art Unit 3761